ICJ_102_SovereigntyPulau_IDN_MYS_2000-10-19_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A LA SOUVERAINETE
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE DU 19 OCTOBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

ORDER OF 19 OCTOBER 2000

 
Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan
(Indonésie! Mulaisie), ordonnance du 19 octobre 2000,
C.J. Recueil 2000, p. 173

Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan
(Indonesial Malaysia}, Order of 19 October 2000,
LC J. Reports 2000, p. 173

 

N° de vente:
ISSN 0074-4441 Sales number 800

ISBN 92-1-070877-6

 

 

 
19 OCTOBRE 2000

ORDONNANCE

SOUVERAINETE SUR PULAU LIGITAN
ET PULAU SIPADAN

(INDONESIE/MALAISIE)

SOVEREIGNTY OVER PULAU LIGITAN
AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

19 OCTOBER 2000

ORDER
173

COUR INTERNATIONALE DE JUSTICE

2000 ANNÉE 2000
19 octobre
Rôle général
n° 102 19 octobre 2000

AFFAIRE RELATIVE À LA SOUVERAINETÉ
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l'article 48 du Statut de la Cour et les articles 44 et 46, para-
graphe |, de son Règlement,

Vu le compromis entre les deux Parties, signé à Kuala Lumpur le
31 mai 1997 et entré en vigueur le 14 mai 1998,

Vu l’ordonnance du 11 mai 2000, par laquelle la Cour, compte tenu de
l'accord des Parties, a reporté au 2 août 2000 la date d’expiration du délai
pour le dépôt d’un contre-mémoire par chacune des Parties,

Vu les contre-mémoires des Parties déposés dans le délai ainsi prorogé:

Considérant que, au paragraphe 2 c) de l’article 3 du compromis, les
Parties sont convenues que les pièces de la procédure écrite en l'espèce
comprendraient, outre les mémoires et contre-mémoires, «une réplique
présentée par chacune des Parties au plus tard quatre mois après la date
à laquelle chacune aura reçu la copie certifiée conforme du contre-
mémoire de l’autre Partie»;

Considérant que les coagents des deux Parties ont adressé à la Cour
une lettre conjointe, en date du 14 octobre 2000, qui indiquait notam-
ment ce qui suit:

«Par cette lettre, les soussignés souhaitent vous informer que les
174 PULAU LIGITAN ET PULAU SIPADAN (ORDONNANCE 19 X 00)

deux Parties ont l'intention de déposer des répliques, conformément
au paragraphe 2 c) de l’article 3 du compromis qu’elles ont signé le
31 mai 1997. Les dispositions du compromis prévoient que des ré-
pliques seront déposées au plus tard quatre mois après la date
à laquelle chacune des Parties aura reçu la copie certifiée conforme
du contre-mémoire de l’autre Partie, à savoir le 2 décembre 2000 au
plus tard.

Toutefois, les Parties prient respectueusement la Cour de bien
vouloir proroger de trois mois ce délai en reportant sa date d’expira-
tion au 2 mars 2001. Pour le reste, le compromis demeure inchangé»,

Compte tenu de l’accord intervenu entre les Parties,

Fixe au 2 mars 2001 la date d'expiration du délai pour le dépôt d'une
réplique par chacune des Parties:

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le dix-neuf octobre deux mille, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République d'Indonésie
et au Gouvernement de la Malaisie.

Le président,
{ Signé) Gilbert GUILLAUME.

Le greffier,
{ Signé) Philippe COUVREUR.
